Exhibit 10.1

 

 

HARD ROCK HOTEL, INC.

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT dated as of September 17, 2004 is made and
entered into by and between BANC OF AMERICA SECURITIES LLC (“Investor”), and
HARD ROCK HOTEL, INC., a Nevada corporation (the “Company”).  Certain
capitalized terms not otherwise defined herein have the meanings set forth in
Section 9.

 

WHEREAS, Investor has on the date hereof purchased fifteen million eight hundred
and ninety-eight thousand eight hundred and fifty-seven dollars and forty-two
cents ($15,898,857.42) in outstanding principal amount of the junior
subordinated notes (the “Purchased Notes”) from Peter Morton Living Trust, the
holder of the Purchased Notes and an affiliate of the Company (the “Trust”),
pursuant to a Purchase Agreement dated as of September 17, 2004, by and between
Investor and the Trust (the “Purchase Agreement”); and

 

WHEREAS, in order to induce Investor to purchase the Purchased Notes, and as a
condition precedent to such purchase, the Purchase Agreement requires that the
Company enter into this Agreement with Investor simultaneously with Investor’s
purchase of the Purchased Notes.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1.             Requested Registrations.

 

(a)           Registration Requests.  At any time after the date hereof, upon
the written request of one or more Initiating Holders requesting that the
Company effect the registration under the Securities Act of all or part of such
Initiating Holders’ Registrable Securities and specifying the number of
Registrable Securities to be registered and the intended method of disposition
thereof, the Company will promptly, and in no event more than ten (10) Business
Days after receipt of such request, give written notice (a “Notice of Requested
Registration”) of such request to all other holders of Registrable Securities,
and thereupon will use its reasonable best efforts to effect the registration
under the Securities Act of:

 

(i)            the Registrable Securities which the Company has been so
requested to register by such Initiating Holder or Holders, and

 

(ii)           all other Registrable Securities the holders of which have made
written requests to the Company for registration thereof within twenty (20) days
after the giving of the Notice of Requested Registration (which requests shall
specify the intended method of disposition thereof),

 

all to the extent requisite to permit the disposition (in accordance with the
intended methods thereof) of the Registrable Securities so to be registered.  If
requested by the holders of a majority of the Registrable Securities requested
to be included in any Requested Registration, the

 

 

--------------------------------------------------------------------------------


 

 

method of disposition of all Registrable Securities included in such
registration shall be an underwritten offering effected in accordance with
Section 4(a).  Neither the Company nor any of its securityholders shall have the
right to include any of the Company’s securities (other than Registrable
Securities) in a registration statement to be filed as part of a Requested
Registration unless (i) such securities are of the same class as the Registrable
Securities, (ii) the holders of a majority of the Registrable Securities covered
by such registration statement consent to such inclusion in writing and (iii) if
such Requested Registration is an underwritten offering, the Company or such
securityholders, as applicable, agree in writing to sell, subject to paragraph
(e), their securities on the same terms and conditions as apply to the
Registrable Securities being sold.  If any securityholders of the Company (other
than the holders of Registrable Securities in such capacity) register securities
of the Company in a Requested Registration in accordance with this Section, such
holders shall pay the fees and expenses of their counsel and their pro rata
share, on the basis of the respective amounts of the securities included in such
registration on behalf of each such holder, of the Registration Expenses if the
Registration Expenses for such registration are not paid by the Company for any
reason.

 

(b)           Limitations on Requested Registrations.  Notwithstanding anything
herein to the contrary, the Company shall not be required to honor a request for
a Requested Registration if:

 

(i)            the Company has previously effected one (1) Effective
Registration;

 

(ii)           the Registrable Securities requested by Initiating Holders to be
so registered does not constitute a majority of the total outstanding principal
amount of the Registrable Securities; or

 

(iii)          such request is received by the Company less than ninety (90)
days following the effective date of any previous registration statement filed
in connection with a Requested Registration or a Piggyback Registration,
regardless of whether any holder of Registrable Securities exercised its rights
under this Agreement with respect to such registration, unless such previous
registration constituted a Cutback Registration in which the number of
Registrable Securities actually included in such registration was not at least
eighty percent (80%) of the number of Registrable Securities requested to be
included in such registration.

 

(c)           Registration Statement Form.  The Company may, if permitted by
law, effect any Requested Registration by the filing of a registration statement
on Form S-3 unless the holders of a majority of the Registrable Securities to
which such registration relates (or, if such registration involves an
underwritten Public Offering, the Managing Underwriter) shall notify the Company
in writing that, in the judgment of such holders (or, if applicable, such
Managing Underwriter), the use of a more detailed form specified in such notice
is of material importance to the success of the Public Offering of such
Registrable Securities, in which case such registration shall be effected on the
form so specified.  Requested Registrations shall be on such appropriate
registration form promulgated by the Commission as shall be selected by the
Company, and shall be reasonably acceptable to the holders of a majority of the
Registrable Securities to which such registration relates, and shall permit the
disposition of such Registrable

 

 

2

--------------------------------------------------------------------------------


 

 

Securities in accordance with the intended method or methods specified in their
request for such registration, including without limitation on a delayed or
continuous basis to the extent that the Company is permitted under applicable
law and Commission Rules to effect a registration permitting such distribution.

 

(d)           Registration Expenses.  The Company will pay all Registration
Expenses incurred in connection with any Requested Registration.

 

(e)           Priority in Cutback Registrations.  If a Requested Registration
becomes a Cutback Registration, the Company will include in any such
registration to the extent of the number which the Managing Underwriter advises
the Company can be sold in such offering (i) first, Registrable Securities
requested to be included in such registration, pro rata on the basis of the
number of Registrable Securities requested to be included by such holders and
(ii) second, other securities of the Company proposed to be included in such
registration, allocated among the holders thereof in accordance with the
priorities then existing among the Company and the holders of such other
securities; and any securities so excluded shall be withdrawn from and shall not
be included in such Requested Registration.

 

2.             Piggyback Registrations.

 

(a)           Right to Include Registrable Securities.  Notwithstanding any
limitation contained in Section 1, if the Company at any time proposes after the
date hereof to effect a Piggyback Registration, including in accordance with
Section 1(f), it will each such time give prompt written notice (a “Notice of
Piggyback Registration”), at least twenty (20) days prior to the anticipated
filing date, to all holders of Registrable Securities of its intention to do so
and of such holders’ rights under this Section 2, which Notice of Piggyback
Registration shall include a description of the intended method of disposition
of such securities.  Upon the written request of any such holder made within
twenty (20) days after receipt of a Notice of Piggyback Registration (which
request shall specify the Registrable Securities intended to be disposed of by
such holder and the intended method of disposition thereof), the Company will
use its reasonable best efforts to include in the registration statement
relating to such Piggyback Registration all Registrable Securities which the
Company has been so requested to register.  Notwithstanding the foregoing, if,
at any time after giving a Notice of Piggyback Registration and prior to the
effective date of the registration statement filed in connection with such
registration, the Company shall determine for any reason not to register or to
delay registration of such securities, the Company may, at its election, give
written notice of such determination to each holder of Registrable Securities
and, thereupon, (i) in the case of a determination not to register, shall be
relieved of its obligation to register any Registrable Securities in connection
with such registration (but not from its obligation to pay the Registration
Expenses in connection therewith) without prejudice, however, to the rights of
any Requesting Holder entitled to do so to request that such registration be
effected as a Requested Registration under Section 1, and (ii) in the case of a
determination to delay registering, shall be permitted to delay registering any
Registrable Securities for the same period as the delay in registering such
other securities.  No registration effected under this Section 2 shall relieve
the Company of its obligations to effect a Requested Registration under Section
1.

 

 

3

--------------------------------------------------------------------------------


 

 

(b)           Registration Expenses.  The Company will pay all Registration
Expenses incurred in connection with each Piggyback Registration.

 

(c)           Priority in Cutback Registrations.  If a Piggyback Registration
becomes a Cutback Registration, the Company will include in such registration to
the extent of the amount of the securities which the Managing Underwriter
advises the Company can be sold in such offering:

 

(i)            if such registration as initially proposed by the Company was
solely a primary registration of its securities, (x) first, the securities
proposed by the Company to be sold for its own account, (y) second, any
Registrable Securities requested to be included in such registration by
Requesting Holders, pro rata on the basis of the number of Registrable
Securities requested to be included by such holders, and (z) third, any other
securities of the Company proposed to be included in such registration,
allocated among the holders thereof in accordance with the priorities then
existing among the Company and such holders; and

 

(ii)           if such registration as initially proposed by the Company was in
whole or in part requested by holders of securities of the Company, other than
holders of Registrable Securities in their capacities as such, pursuant to
demand registration rights, (x) first, such securities held by the holders
initiating such registration and, if applicable, any securities proposed by the
Company to be sold for its own account, allocated in accordance with the
priorities then existing among the Company and such holders, (y) second, any
Registrable Securities requested to be included in such registration by
Requesting Holders, pro rata on the basis of the number of Registrable
Securities requested to be included by such holders, and (z) third, any other
securities of the Company proposed to be included in such registration,
allocated among the holders thereof in accordance with the priorities then
existing among the Company and the holders of such other securities;

 

and any securities so excluded shall be withdrawn from and shall not be included
in such Piggyback Registration.

 

3.             Registration Procedures.  If and whenever the Company is required
to use its reasonable best efforts to effect the registration of any Registrable
Securities under the Securities Act pursuant to Section 1 or Section 2, the
Company will use its reasonable best efforts to effect the registration and sale
of such Registrable Securities in accordance with the intended methods of
disposition thereof specified by the Requesting Holders.  Without limiting the
foregoing, the Company in each such case will, as expeditiously as possible:

 

(a)           prepare and file with the Commission (in the case of a Requested
Registration, not later than sixty (60) days after the Company’s receipt of the
request therefor from the Initiating Holders or as soon thereafter as possible)
the requisite registration statement to effect such registration and use its
reasonable best efforts to cause such registration statement to become
effective, provided that as far in advance as practical before filing such
registration statement or any amendment thereto, the Company will furnish to the
Requesting Holders copies of reasonably complete drafts of all such documents
proposed to be filed (including exhibits),

 

4

--------------------------------------------------------------------------------


 

 

and any such holder shall have the opportunity to object to any information
pertaining solely to such holder that is contained therein and the Company will
make the corrections reasonably requested by such holder with respect to such
information prior to filing any such registration statement or amendment;

 

(b)           prepare and file with the Commission such amendments and
supplements to such registration statement and any prospectus used in connection
therewith as may be necessary to maintain the effectiveness of such registration
statement and to comply with the provisions of the Securities Act with respect
to the disposition of all Registrable Securities covered by such registration
statement, in accordance with the intended methods of disposition thereof, until
the earlier of (i) such time as all of such securities have been disposed of in
accordance with the intended methods of disposition by the seller or sellers
thereof set forth in such registration statement and (ii) one year after such
registration statement becomes effective;

 

(c)           promptly notify each Requesting Holder and the underwriter or
underwriters, if any:

 

(i)            when such registration statement or any prospectus used in
connection therewith, or any amendment or supplement thereto, has been filed
and, with respect to such registration statement or any post-effective amendment
thereto, when the same has become effective;

 

(ii)           of any written comments from the Commission with respect to any
filing referred to in clause (i) and of any written request by the Commission
for amendments or supplements to such registration statement or prospectus;

 

(iii)          of the notification to the Company by the Commission of its
initiation of any proceeding with respect to the issuance by the Commission of,
or of the issuance by the Commission of, any stop order suspending the
effectiveness of such registration statement; and

 

(iv)          of the receipt by the Company of any notification with respect to
the suspension of the qualification of any Registrable Securities for sale under
the applicable securities or blue sky laws of any jurisdiction;

 

(d)           furnish to such holder of Registrable Securities covered by such
registration statement such number of conformed copies of such registration
statement and of each amendment and supplement thereto (in each case including
all exhibits and documents incorporated by reference), such number of copies of
the prospectus contained in such registration statement (including each
preliminary prospectus and any summary prospectus) and any other prospectus
filed under Rule 424 promulgated under the Securities Act relating to such
holder’s Registrable Securities, and such other documents, as such holder may
reasonably request to facilitate the disposition of its Registrable Securities;

 

(e)           use its reasonable best efforts to register or qualify all
Registrable Securities covered by such registration statement under such other
securities or blue sky laws of such jurisdictions as each holder thereof shall
reasonably request in writing, to keep such registration or qualification in
effect for so long as such registration statement remains in effect,

 

 

5

--------------------------------------------------------------------------------


 

and take any other action which may be reasonably necessary or advisable to
enable such holder to consummate the disposition in such jurisdictions of the
Registrable Securities owned by such holder, except that the Company shall not
for any such purpose be required to (i) qualify generally to do business as a
foreign corporation in any jurisdiction wherein it would not but for the
requirements of this paragraph (e) be obligated to be so qualified, (ii) subject
itself to taxation in any such jurisdiction or (iii) consent to general service
of process in any jurisdiction;

 

(f)            use its reasonable best efforts to cause all Registrable
Securities covered by such registration statement to be registered with or
approved by such other governmental agencies or authorities as may be necessary
to enable each holder thereof to consummate the disposition of such Registrable
Securities;

 

(g)           to the extent reasonably requested by any holder of Registrable
Securities, furnish to each Requesting Holder a signed counterpart, addressed to
such holder (and the underwriters, if any), of

 

(i)            an opinion of counsel for the Company, dated the effective date
of such registration statement (or, if such registration includes an
underwritten Public Offering, dated the date of any closing under the
underwriting agreement), reasonably satisfactory in form and substance to such
holder, and

 

(ii)           a “comfort” letter, dated the effective date of such registration
statement (and, if such registration includes an underwritten Public Offering,
dated the date of any closing under the underwriting agreement), signed by the
independent public accountants who have certified the Company’s financial
statements included in such registration statement, in each case covering
substantially the same matters with respect to such registration statement (and
the prospectus included therein) and, in the case of the accountants’ letter,
with respect to events subsequent to the date of such financial statements, as
are customarily covered in opinions of issuer’s counsel and in accountants’
letters delivered to the underwriters in underwritten Public Offerings of
securities and, in the case of the accountants’ letter, such other financial
matters, as such holder (or the underwriters, if any) may reasonably request;

 

(h)           notify each holder of Registrable Securities covered by such
registration statement, at any time when a prospectus relating thereto is
required to be delivered under the Securities Act, of the happening of any event
as a result of which any prospectus included in such registration statement, as
then in effect, includes an untrue statement of a material fact or omits to
state any material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, and at the request of any such holder promptly prepare and
furnish to such holder a reasonable number of copies of a supplement to or an
amendment of such prospectus as may be necessary so that, as thereafter
delivered to the purchasers of such securities, such prospectus shall not
include an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;

 

6

--------------------------------------------------------------------------------


 

(i)            otherwise use its reasonable best efforts to comply with all
applicable rules and regulations of the Commission, and make available to its
securityholders, as soon as reasonably practicable, an earnings statement
covering the period of at least twelve (12) months, but not more than eighteen
(18) months, beginning with the first full calendar month after the effective
date of such registration statement, which earnings statement shall satisfy the
provisions of Section 11(a) of the Securities Act and Rule 158 promulgated
thereunder;

 

(j)            make reasonably available for inspection by any Requesting
Holder, any underwriter participating in any disposition pursuant to such
registration statement and any attorney, accountant or other agent retained by
any such seller or underwriter (collectively, the “Inspectors”), all financial
and other records, pertinent corporate documents and properties of the Company
(collectively, the “Records”) as shall be reasonably necessary to enable them to
conduct a “reasonable” investigation for purposes of Section 11(a) of the
Securities Act, and cause the Company’s officers, directors and employees to
supply all information reasonably requested by any such Inspector in connection
with such registration statement, in each case, as is customary for similar due
diligence investigations.  Records which the Company determines, in good faith,
to be confidential and which it notifies the Inspectors are confidential shall
not be disclosed by the Inspectors unless (i) the disclosure of such Records is
necessary to avoid or correct a misstatement or omission in the registration
statement, (ii) the release of such Records is ordered pursuant to a subpoena or
other order from a court of competent jurisdiction or (iii) the information in
such Records has been made generally available to the public.  The seller of
Registrable Securities agrees by acquisition of such Registrable Securities that
it will, upon learning that disclosure of such Records is sought in a court of
competent jurisdiction, give prompt notice to the Company and allow the Company,
at the Company’s expense, to undertake appropriate action to prevent disclosure
of the Records deemed confidential; and

 

(k)           provide a transfer agent and registrar for all Registrable
Securities covered by such registration statement not later than the effective
date of such registration statement.

 

The Company may require each holder of Registrable Securities as to which any
registration is being effected to, and each such holder, as a condition to
including Registrable Securities in such registration, shall, furnish the
Company with such information and affidavits regarding such holder and the
distribution of such securities as the Company may from time to time reasonably
request in writing in connection with such registration.  Each holder further
agrees to furnish as soon as reasonably practicable to the Company all
information required to be disclosed in order to make information previously
furnished to the Company by such holder not materially misleading.

 

Each holder of Registrable Securities agrees by acquisition of such Registrable
Securities that upon receipt of any notice from the Company of the happening of
any event of the kind described in paragraph (h), such holder will forthwith
discontinue such holder’s disposition of Registrable Securities pursuant to the
registration statement relating to such Registrable Securities until such
holder’s receipt of the copies of the supplemented or amended prospectus
contemplated by paragraph (h) and, if so directed by the Company, will deliver
to the Company (at the Company’s expense) all copies, other than permanent file
copies then in such holder’s

 

 

7

--------------------------------------------------------------------------------


 

 

possession of the prospectus relating to such Registrable Securities current at
the time of receipt of such notice.  In the event the Company shall give any
such notice, the period referred to in paragraph (b) shall be extended by a
number of days equal to the number of days during the period from and including
the giving of notice pursuant to paragraph (h) and to and including the date
when each holder of any Registrable Securities covered by such registration
statement shall receive the copies of the supplemented or amended prospectus
contemplated by paragraph (h).

 

4.             Underwritten Offerings.

 

(a)           Underwritten Requested Offerings.  In the case of any underwritten
Public Offering being effected pursuant to a Requested Registration, the
Managing Underwriter and any other underwriter or underwriters with respect to
such offering shall be selected, after consultation with the holders of the
Registrable Securities to be included in such underwritten offering, by the
Company with the consent of the holders of a majority of the Registrable
Securities to be included in such underwritten offering, which consent shall not
be unreasonably withheld.  The Company shall enter into an underwriting
agreement in customary form with such underwriter or underwriters, which shall
include, among other provisions, indemnities to the effect and to the extent
provided in Section 6.  The holders of Registrable Securities to be distributed
by such underwriters shall be parties to such underwriting agreement and may, at
their option, require that any or all of the representations and warranties by,
and the other agreements on the part of, the Company to and for the benefit of
such underwriters also be made to and for their benefit and that any or all of
the conditions precedent to the obligations of such underwriters under such
underwriting agreement also be conditions precedent to their obligations.  No
holder of Registrable Securities shall be required to make any representations
or warranties to or agreements with the Company other than representations,
warranties or agreements regarding such holder, its ownership of the securities
being registered on its behalf and such holder’s intended method of distribution
or any other representation required by law.  No Requesting Holder may
participate in such underwritten offering unless such holder agrees to sell its
Registrable Securities on the basis provided in such underwriting agreement and
completes and executes all questionnaires, powers of attorney, indemnities and
other documents reasonably required under the terms of such underwriting
agreement.  If any Requesting Holder disapproves of the terms of an
underwriting, such holder may elect to withdraw therefrom and from such
registration by notice to the Company and the Managing Underwriter, and each of
the remaining Requesting Holders shall be entitled to increase the number of
Registrable Securities being registered to the extent of the Registrable
Securities so withdrawn in the proportion which the number of Registrable
Securities being registered by such remaining Requesting Holder bears to the
total number of Registrable Securities being registered by all such remaining
Requesting Holders.

 

(b)           Underwritten Piggyback Offerings.  If the Company at any time
proposes to register any of its securities in a Piggyback Registration and such
securities are to be distributed by or through one or more underwriters, the
Company will, subject to the provisions of Section 2(c), use its reasonable best
efforts, if requested by any holder of Registrable Securities, to arrange for
such underwriters to include the Registrable Securities to be offered and sold
by Requesting Holders among the securities to be distributed by such
underwriters, and such holders shall be obligated to sell their Registrable
Securities in such Piggyback Registration through such underwriters on the same
terms and conditions as apply to the other Company

 

 

8

--------------------------------------------------------------------------------


 

 

securities to be sold by such underwriters in connection with such Piggyback
Registration.  The holders of Registrable Securities to be distributed by such
underwriters shall be parties to the underwriting agreement between the Company
and such underwriter or underwriters and may, at their option, require that any
or all of the representations and warranties by, and the other agreements on the
part of, the Company to and for the benefit of such underwriters also be made to
and for their benefit and that any or all of the conditions precedent to the
obligations of such underwriters under such underwriting agreement also be
conditions precedent to their obligations.  No holder of Registrable Securities
shall be required to make any representations or warranties to or agreements
with the Company other than representations, warranties or agreements regarding
such holder, its ownership of the securities being registered on its behalf and
such holder’s intended method of distribution or any other representation
required by law.  No Requesting Holder may participate in such underwritten
offering unless such holder agrees to sell its Registrable Securities on the
basis provided in such underwriting agreement and completes and executes all
questionnaires, powers of attorney, indemnities and other documents reasonably
required under the terms of such underwriting agreement.  If any Requesting
Holder disapproves of the terms of an underwriting, such holder may elect to
withdraw therefrom and from such registration by notice to the Company and the
Managing Underwriter, and each of the remaining Requesting Holders shall be
entitled to increase the number of Registrable Securities being registered to
the extent of the Registrable Securities so withdrawn in the proportion which
the number of Registrable Securities being registered by such remaining
Requesting Holder bears to the total number of Registrable Securities being
registered by all such remaining Requesting Holders.

 

5.             Holdback Agreement.  If and to the extent requested by the
Managing Underwriter (or, in the case of a non-underwritten Public Offering, the
Company), each holder of Registrable Securities, by acquisition of such
Registrable Securities, agrees, to the extent permitted by law, not to effect
any public sale or distribution (including a sale under Rule 144) of such
securities, during the ten (10) days prior to and the ninety (90) days after the
effective date of any registration statement filed by the Company in connection
with an underwritten Public Offering (or for such shorter period of time as is
sufficient and appropriate, in the opinion of the Managing Underwriter (or, in
the case of a non-underwritten Public Offering, the Company), in order to
complete the sale and distribution of the securities included in such
registration), except as part of such registration statement, whether or not
such holder participates in such registration.

 

6.             Indemnification.

 

(a)           Indemnification by the Company.  The Company shall, to the full
extent permitted by law, indemnify and hold harmless each holder of Registrable
Securities included in any registration statement filed in connection with a
Requested Registration or a Piggyback Registration, its directors and officers,
and each other Person, if any, who controls any such holder within the meaning
of the Securities Act and, unless indemnification of such Persons is otherwise
provided for in the applicable underwriting agreement, each underwriter, its
directors, officers and each Person, if any, who controls such underwriter
within the meaning of the Securities Act, against any losses, claims, damages,
expenses (including reasonable costs of investigation and reasonable legal fees
and expenses) or liabilities, joint or several (together, “Losses”), to which
such holder or any such director or officer or controlling Person may become
subject under the Securities Act or otherwise, insofar as such Losses (or
actions or

 

 

9

--------------------------------------------------------------------------------


 

 

proceedings, whether commenced or threatened, in respect thereof) arise out of
or are based upon any untrue statement or alleged untrue statement of any
material fact contained in any such registration statement, any preliminary
prospectus, final prospectus or summary prospectus contained therein, or any
amendment or supplement thereto, or any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein (in the case of a prospectus, in the light of the
circumstances under which they were made) not misleading; provided that the
Company shall not be liable in any such case to the extent that any such Loss
(or action or proceeding in respect thereof) arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission
made in any such registration statement, preliminary prospectus, final
prospectus, summary prospectus, amendment or supplement in reliance upon and in
conformity with written information or affadavit furnished to the Company
through an instrument duly executed by such seller specifically stating that it
is for use in the preparation thereof.  Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of such
holder or any such director, officer or controlling Person, and shall survive
the transfer of such securities by such holder.

 

(b)           Indemnification by the Sellers.  Each holder of Registrable
Securities which are included or are to be included in any registration
statement filed in connection with a Requested Registration or a Piggyback
Registration, as a condition to including Registrable Securities in such
registration statement, shall, to the full extent permitted by law, indemnify
and hold harmless the Company, its directors and officers, and each other
Person, if any, who controls the Company within the meaning of the Securities
Act and, unless indemnification of such Persons is otherwise provided for in the
applicable underwriting agreement, each underwriter, its directors, officers and
each Person, if any, who controls such underwriter within the meaning of the
Securities Act, against any Losses to which the Company or any such director or
officer or controlling Person may become subject under the Securities Act or
otherwise, insofar as such Losses (or actions or proceedings, whether commenced
or threatened, in respect thereof) arise out of or are based upon any untrue
statement or alleged untrue statement of any material fact contained in any such
registration statement, any preliminary prospectus, final prospectus or summary
prospectus contained therein, or any amendment or supplement thereto, or any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in the case of a
prospectus, in the light of the circumstances under which they were made) not
misleading, if such untrue statement or alleged untrue statement or omission or
alleged omission was made in reliance upon and in conformity with written
information or affidavit furnished to the Company through an instrument duly
executed by such seller specifically stating that it is for use in the
preparation of such registration statement, preliminary prospectus, final
prospectus, summary prospectus, amendment or supplement; provided, however, that
the obligation to provide indemnification pursuant to this Section 6(b) shall be
several, and not joint and several, among such Indemnifying Parties on the basis
of the number of Registrable Securities included in such registration statement
and the aggregate amount which may be recovered from any holder of Registrable
Securities pursuant to the indemnification provided for in this Section 6(b) in
connection with any registration and sale of Registrable Securities shall be
limited to the total proceeds received by such holder from the sale of such
Registrable Securities.  Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of the

 

 

10

--------------------------------------------------------------------------------


 

 

Company or any such director, officer or controlling Person and shall survive
the transfer of such securities by such seller.

 

(c)           Notices of Claims, etc.  Promptly after receipt by an Indemnified
Party of notice of the commencement of any action or proceeding involving a
claim referred to in the preceding paragraph (a) or (b) of this Section 6, such
Indemnified Party will, if a claim in respect thereof is to be made against an
Indemnifying Party pursuant to such paragraphs, give written notice to the
latter of the commencement of such action, provided that the failure of any
Indemnified Party to give notice as provided herein shall not relieve the
Indemnifying Party of its obligations under the preceding paragraphs of this
Section 6, except to the extent that the Indemnifying Party is actually
prejudiced by such failure to give notice.  In case any such action is brought
against an Indemnified Party, the Indemnifying Party shall be entitled to
participate in and, unless, in the reasonable judgment of any Indemnified Party,
a conflict of interest between such Indemnified Party and any Indemnifying Party
exists with respect to such claim, to assume the defense thereof, jointly with
any other Indemnifying Party similarly notified to the extent that it may wish,
with counsel reasonably satisfactory to such Indemnified Party, and after notice
from the Indemnifying Party to such Indemnified Party of its election so to
assume the defense thereof, the Indemnifying Party shall not be liable to such
Indemnified Party for any legal or other expenses subsequently incurred by the
latter in connection with the defense thereof other than reasonable costs of
investigation; provided that the Indemnified Party may participate in such
defense at the Indemnified Party’s expense; and provided further that the
Indemnified Party or Indemnified Parties shall have the right to employ one
counsel to represent it or them if, in the reasonable judgment of the
Indemnified Party or Indemnified Parties, it is advisable for it or them to be
represented by separate counsel by reason of having legal defenses which are
different from or in addition to those available to the Indemnifying Party, and
in that event the reasonable fees and expenses of such one counsel shall be paid
by the Indemnifying Party.  If the Indemnifying Party is not entitled to, or
elects not to, assume the defense of a claim, it will not be obligated to pay
the fees and expenses of more than one counsel for the Indemnified Parties with
respect to such claim, unless in the reasonable judgment of any Indemnified
Party a conflict of interest may exist between such Indemnified Party and any
other Indemnified Parties with respect to such claim, in which event the
Indemnifying Party shall be obligated to pay the fees and expenses of such
additional counsel for the Indemnified Parties.  No Indemnifying Party shall
consent to entry of any judgment or enter into any settlement without the
consent of the Indemnified Party.  No Indemnifying Party shall be subject to any
liability for any settlement made without its consent, which consent shall not
be unreasonably withheld.

 

(d)           Contribution.  If the indemnity and reimbursement obligation
provided for in Sections 6(a) or Section 6(b) is unavailable or insufficient to
hold harmless an Indemnified Party in respect of any Losses (or actions or
proceedings in respect thereof) referred to therein, then the Indemnifying Party
shall contribute to the amount paid or payable by the Indemnified Party as a
result of such Losses (or actions or proceedings in respect thereof) in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party on the one hand and the Indemnified Party on the other hand in connection
with statements or omissions which resulted in such Losses, as well as any other
relevant equitable considerations.  The relative fault shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Indemnifying Party or the Indemnified
Party and the parties’ relative

 

 

11

--------------------------------------------------------------------------------


 

 

intent, knowledge, access to information and opportunity to correct or prevent
such untrue statement or omission.  The parties hereto agree that it would not
be just and equitable if contributions pursuant to this paragraph were to be
determined by pro rata allocation or by any other method of allocation which
does not take account of the equitable considerations referred to in the first
sentence of this paragraph.  The amount paid by an Indemnified Party as a result
of the Losses referred to in the first sentence of this paragraph shall be
deemed to include any legal and other expenses reasonably incurred by such
Indemnified Party in connection with investigating or defending any Loss which
is the subject of this paragraph.

 

No Indemnified Party guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
the Indemnifying Party if the Indemnifying Party was not guilty of such
fraudulent misrepresentation.

 

(e)           Other Indemnification.  Indemnification similar to that specified
in the preceding paragraphs of this Section 6 (with appropriate modifications)
shall be given by the Company and each seller of Registrable Securities with
respect to any required registration or other qualification of securities under
any federal or state law or regulation of any governmental authority other than
the Securities Act.  The provisions of this Section 6 shall be in addition to
any other rights to indemnification or contribution which an Indemnified Party
may have pursuant to law, equity, contract or otherwise.

 

(f)            Indemnification Payments.  The indemnification required by this
Section 6 shall be made by periodic payments of the amount thereof during the
course of the investigation or defense, as and when bills are received or Losses
are incurred.

 

7.             Covenants Relating to Rule 144.  The Company will file reports in
compliance with the Exchange Act, will comply with all rules and regulations of
the Commission applicable in connection with the use of Rule 144 and take such
other actions and furnish such holder with such other information as such holder
may reasonably request in order to avail itself of such rule or any other rule
or regulation of the Commission allowing such holder to sell any Registrable
Securities without registration.  If at any time the Company is not required to
file reports in compliance with either Section 13 or Section 15(d) of the
Exchange Act, the Company at its expense will, forthwith upon the written
request of the holder of any Registrable Securities, make available adequate
current public information with respect to the Company within the meaning of
paragraph (c)(2) of Rule 144.

 

8.             Other Registration Rights.

 

(a)           No Existing Agreements.  The Company represents and warrants to
the Investor that there is not in effect on the date hereof any agreement by the
Company (other than this Agreement) pursuant to which any holders of securities
of the Company have a right to cause the Company to register or qualify such
securities under the Securities Act or any securities or blue sky laws of any
jurisdiction that would conflict or be inconsistent with any provision of this
Agreement.

 

(b)           Future Agreements.  The Company shall not hereafter agree with the
holders of any securities issued or to be issued by the Company to register or
qualify such

 

 

12

--------------------------------------------------------------------------------


 

 

securities under the Securities Act or any securities or blue sky laws of any
jurisdiction if the exercise of such registration rights conflict with the
exercise of the registration rights granted hereunder.

 

9.             Definitions.

 

(a)           Except as otherwise specifically indicated, the following terms
will have the following meanings for all purposes of this Agreement:

 

“Agreement” means this Registration Rights Agreement, as the same shall be
amended from time to time.

 

“Business Day” means a day other than Saturday, Sunday or any other day on which
banks located in the State of New York are authorized or obligated to close.

 

“Commission” means the United States Securities and Exchange Commission, or any
successor governmental agency or authority.

 

“Company” has the meaning ascribed to it in the preamble.

 

“Cutback Registration” means any Requested Registration or Piggyback
Registration to be effected as an underwritten Public Offering in which the
Managing Underwriter with respect thereto advises the Company and the Requesting
Holders in writing that, in its opinion, the number of securities requested to
be included in such registration (including securities of the Company which are
not Registrable Securities) exceed the number which can be sold in such offering
without a material reduction in the selling price anticipated to be received for
the securities to be sold in such Public Offering.

 

“Effective Registration” means, subject to the last sentence of Section 1(f), a
Requested Registration which (a) has been declared or ordered effective in
accordance with the rules of the Commission, (b) has been kept effective for the
period of time contemplated by Section 3(b) and (c) has resulted in the
Registrable Securities requested to be included in such registration actually
being sold (except by reason of some act or omission on the part of the
Requesting Holders); provided that a Cutback Registration shall not be an
Effective Registration for purposes of this Agreement.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Form S-1” means Form S-1 promulgated by the Commission under the Securities
Act, or any successor or similar long-form registration statement.

 

“Form S-3” means Form S-3 promulgated by the Commission under the Securities
Act, or any successor or similar short-form registration statement.

 

“Indemnified Party” means a party entitled to indemnity in accordance with
Section 6.

 

“Indemnifying Party” means a party obligated to provide indemnity in accordance
with Section 6.

 

 

13

--------------------------------------------------------------------------------


 

 

“Initiating Holders” means any holder or holders of Registrable Securities
making a written request pursuant to Section 1 for the registration of
Registrable Securities.

 

“Inspectors” has the meaning ascribed to it in Section 3(i).

 

“Losses” has the meaning ascribed to it in Section 6(a).

 

“Managing Underwriter” means, with respect to any Public Offering, the
underwriter or underwriters managing such Public Offering.

 

“NASD” means the National Association of Securities Dealers, Inc.

 

“Notice of Piggyback Registration” has the meaning ascribed to it in
Section 2(a).

 

“Notice of Requested Registration” has the meaning ascribed to it in
Section 1(a).

 

“Person” means any natural person, corporation, general partnership, limited
partnership, proprietorship, other business organization, trust, union or
association.

 

“Piggyback Registration” means any registration of junior subordinated notes of
the Company under the Securities Act (other than a registration in respect of a
dividend reinvestment or similar plan for stockholders of the Company or on
Form S-4 or Form S-8 promulgated by the Commission, or any successor or similar
forms thereto), whether for sale for the account of the Company or for the
account of any holder of securities of the Company (other than Registrable
Securities), including a registration by the Company under the circumstances
described in Section 1(f).

 

“Public Offering” means any offering of securities to the public, either on
behalf of the Company or any of its securityholders, pursuant to an effective
registration statement under the Securities Act.

 

“Purchase Agreement” has the meaning ascribed to it in the preamble.

 

“Records” has the meaning ascribed to it in Section 3(i).

 

“Registrable Securities” means (i) the Purchased Notes and (ii) any additional
junior subordinated notes distributed to or acquired by any holder of
Registrable Securities, including in payment of any accrued interest in respect
of any Junior Subordinated Notes.  As to any particular Registrable Securities,
once issued such securities shall cease to be Registrable Securities when (i) a
registration statement with respect to the sale of such securities shall have
become effective under the Securities Act and such securities shall have been
disposed of in accordance with such registration statement, (ii) they shall have
been distributed to the public pursuant to Rule 144 or (iii) they shall have
ceased to be outstanding.

 

 

14

--------------------------------------------------------------------------------


 

“Registration Expenses” means all expenses incident to the Company’s performance
of or compliance with its obligations under this Agreement to effect the
registration of Registrable Securities in a Requested Registration or a
Piggyback Registration, including, without limitation, all registration, filing,
securities exchange listing and NASD fees, all registration, filing,
qualification and other fees and expenses of complying with securities or blue
sky laws, all word processing, duplicating and printing expenses, messenger and
delivery expenses, the fees and disbursements of counsel for the Company and of
its independent public accountants, including the expenses of any special audits
or “cold comfort” letters required by or incident to such performance and
compliance, the reasonable fees and disbursements of a single counsel and single
firm of accountants retained by the holders of a majority of the Registrable
Securities being registered, premiums and other costs of policies of insurance
against liabilities arising out of the Public Offering of the Registrable
Securities being registered and any fees and disbursements of underwriters
customarily paid by issuers or sellers of securities, but excluding underwriting
discounts and commissions and transfer taxes, if any, in respect of Registrable
Securities, which shall be payable by each holder thereof.

 

“Requesting Holders” means, with respect to any Requested Registration or
Piggyback Registration, the holders of Registrable Securities requesting to have
Registrable Securities included in such registration in accordance with this
Agreement.

 

“Requested Registration” means any registration of Registrable Securities under
the Securities Act effected in accordance with Section 1.

 

“Rule 144” means Rule 144 promulgated by the Commission under the Securities
Act, and any successor provision thereto.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

(b)           Unless the context of this Agreement otherwise requires, (i) words
of any gender include each other gender; (ii) words using the singular or plural
number also include the plural or singular number, respectively; (iii) the terms
“hereof,” “herein,” “hereby” and derivative or similar words refer to this
entire Agreement; and (iv) the term “Section” refers to the specified Section of
this Agreement.  Whenever this Agreement refers to a number of days, such number
shall refer to calendar days unless Business Days are specified.

 

10.           Miscellaneous.

 

(a)           Notices.  All notices, requests and other communications hereunder
must be in writing and will be deemed to have been duly given only if delivered
personally or by facsimile transmission or mailed (first class postage prepaid)
to the parties at the following addresses or facsimile numbers:

 

If to Investor, to:

 

Banc of America Securities LLC
9 West 57th Street, 6th Floor

New York, NY 10019
Facsimile No.: (704) 387-3621
Attn:  Leon Bourn

 

 

15

--------------------------------------------------------------------------------


 

with a copy to:

 

Milbank Tweed Hadley & McCloy LLP
601 S. Figueroa St., 31st Floor
Los Angeles, CA 90017
Facsimile No.:  (213) 892-4771
Attn:  Deborah J. Ruosch

 

If to the Company, to:

 

Hard Rock Hotel, Inc
4455 Paradise Road
Las Vegas, Nevada 89109
Facsimile No.:  (310) 652-8747
Attn:  Brian Ogaz

 

with a copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP
300 South Grand Avenue
Los Angeles, CA 90071
Facsimile No.:  (213) 687-5600
Attn: Gregg A. Noel

 

All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section, be deemed given upon
delivery, (ii) if delivered by facsimile transmission to the facsimile number as
provided in this Section, be deemed given upon receipt, and (iii) if delivered
by mail in the manner described above to the address as provided in this
Section, be deemed given upon receipt (in each case regardless of whether such
notice, request or other communication is received by any other Person to whom a
copy of such notice is to be delivered pursuant to this Section).  Any party
from time to time may change its address, facsimile number or other information
for the purpose of notices to that party by giving notice specifying such change
to the other parties hereto.

 

(b)           Entire Agreement.  This Agreement supersedes all prior discussions
and agreements between the parties with respect to the subject matter hereof,
and contains the sole and entire agreement between the parties hereto with
respect to the subject matter hereof.

 

(c)           Amendment.  This Agreement may be amended, supplemented or
modified only by a written instrument (which may be executed in any number of
counterparts) duly executed by or on behalf of each of the Company and Persons
owning a majority of the Registrable Securities.

 

 

16

--------------------------------------------------------------------------------


 

 

(d)           Waiver.  Subject to paragraph (e) of this Section, any term or
condition of this Agreement may be waived at any time by the party that is
entitled to the benefit thereof, but no such waiver shall be effective unless
set forth in a written instrument duly executed by or on behalf of the party
waiving such term or condition.  No waiver by any party of any term or condition
of this Agreement, in any one or more instances, shall be deemed to be or
construed as a waiver of the same term or condition of this Agreement on any
future occasion.

 

(e)           Consents and Waivers by Holders of Registrable Securities.  Any
consent of the holders of Registrable Securities pursuant to this Agreement, and
any waiver by such holders of any provision of this Agreement, shall be in
writing (which may be executed in any number of counterparts) and may be given
or taken by Persons owning a majority of the Registrable Securities, and any
such consent or waiver so given or taken will be binding on all the holders of
Registrable Securities.

 

(f)            No Third Party Beneficiary.  The terms and provisions of this
Agreement are intended solely for the benefit of each party hereto, their
respective successors or permitted assigns and any other holder of Registrable
Securities, and it is not the intention of the parties to confer third-party
beneficiary rights upon any other Person other than any Person entitled to
indemnity under Section 6.

 

(g)           Successors and Assigns.  This Agreement is binding upon, inures to
the benefit of and is enforceable by the parties hereto and their respective
successors and assigns.  This Agreement is not assignable by Company without the
prior written consent of Investor.  The rights of any holder hereunder may be
assigned to any transferee of Registrable Securities.

 

(h)           Headings.  The headings used in this Agreement have been inserted
for convenience of reference only and do not define or limit the provisions
hereof.

 

(i)            Invalid Provisions.  If any provision of this Agreement is held
to be illegal, invalid or unenforceable under any present or future law, and if
the rights or obligations of any party hereto under this Agreement will not be
materially and adversely affected thereby, (i) such provision will be fully
severable, (ii) this Agreement will be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part hereof,
(iii) the remaining provisions of this Agreement will remain in full force and
effect and will not be affected by the illegal, invalid or unenforceable
provision or by its severance herefrom and (iv) in lieu of such illegal, invalid
or unenforceable provision, there will be added automatically as a part of this
Agreement a legal, valid and enforceable provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible.

 

(j)            Remedies.  Except as otherwise expressly provided for herein, no
remedy conferred by any of the specific provisions of this Agreement is intended
to be exclusive of any other remedy, and each and every remedy shall be
cumulative and shall be in addition to every other remedy given hereunder or now
or hereafter existing at law or in equity or by statute or otherwise.  The
election of any one or more remedies by any party hereto shall not constitute a
waiver by any such party of the right to pursue any other available remedies.

 

 

17

--------------------------------------------------------------------------------


 

 

Damages in the event of breach of this Agreement by a party hereto or any other
holder of Registrable Securities would be difficult, if not impossible, to
ascertain, and it is therefore agreed that each such Person, in addition to and
without limiting any other remedy or right it may have, will have the right to
an injunction or other equitable relief in any court of competent jurisdiction,
enjoining any such breach, and enforcing specifically the terms and provisions
hereof and the Company and each holder of Registrable Securities, by its
acquisition of such Registrable Securities, hereby waives any and all defenses
it may have on the ground of lack of jurisdiction or competence of the court to
grant such an injunction or other equitable relief.  The existence of this right
will not preclude any such Person from pursuing any other rights and remedies at
law or in equity which such Person may have.

 

(k)           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York applicable to a contract
executed and performed in such State, including, without limitation, Section
5-1401 of the New York General Obligations Law.

 

(l)            Counterparts.  This Agreement may be executed in any number of
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

 

 

 

18

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officer of each party hereto as of the date first above written.

 

 

BANC OF AMERICA SECURITIES LLC

 

 

 

 

By:

 /s/ Bruce R. Thompson

 

 

Name: Bruce R. Thompson

 

 

Title: Managing Director

 

 

 

 

 

 

 

HARD ROCK HOTEL, INC.

 

 

 

 

By:

 /s/ Brian Ogaz

 

 

Name: Brian Ogaz

 

 

Title: Senior Vice President

 

 

--------------------------------------------------------------------------------

 